Wells, J.
The St. of 1866, c. 280, changed the penalty for offences under the Gen. Sts. a. 87, §§ 6, 7, from fine or imprisonment to fine and imprisonment. By this change of penalty, the St. of 1863, e. 78, which gave to police courts jurisdiction of all offences under the Gen. Sts. c. 87, §§ 6, 7, was rendered inoperative for that purpose; because that statute, as construed by the court in Commonwealth v. Griffin, 105 Mass. 185, and as amended by the St. of 1865, e. 281, limited the power of police courts to inflict punishment, in such cases, to fine or imprisonment.
*428But the penalty imposed by the St. of 1866, c. 280, § 3, is within the general limit of jurisdiction of police courts as defined in the Gen. Sts. e. 116, § 13. It was probably so adjusted for the very purpose of giving police courts jurisdiction concurrently with the Superior Court, in all cases of that character. This consideration is not adverted to in the opinion in Commonwealth v. Griffin, 105 Mass. 185, but the adjudication must rest upon that ground.
The St. of 1865, c. 269, § 2, enlarged the jurisdiction of police courts so as to correspond with the increase in the minimum of penalty prescribed by § 1 of the same act. It is repealed by the St. of 1866, c. 280, and can have no bearing upon the question now before us.
This case, then, being within the general jurisdiction of the Municipal Court, that court had authority to pass sentence, and the Superior Court has full jurisdiction on appeal.

Exceptions overruled.